Citation Nr: 1216469	
Decision Date: 05/08/12    Archive Date: 05/16/12

DOCKET NO.  10-07 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for a hamstring disability.

2.  Entitlement to service connection for a bilateral eye disability.

3.  Entitlement to service connection for a right elbow disability.

4.  Entitlement to service connection for a left knee disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Finn, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from February 1984 to September 1986 and from October 1988 to September 2008, during the Gulf War Era.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

In March 2011, the Veteran testified at a Central Office hearing before the undersigned.  A transcript of the hearing is associated with the claims file.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The issue of entitlement to service connection for a left knee disability is addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A hamstring disability is not currently shown.  

2.  A bilateral eye disability is not currently shown.  

3.  A right elbow disability is not currently shown.



CONCLUSIONS OF LAW

1.  A hamstring disability was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2011).

2.  A bilateral eye disability was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2011).

3.  A right elbow disability was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The VCAA (Veterans Claims Assistance Act), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126, was signed into law on November 9, 2000.  Implementing regulations were created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326.

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence that the claimant is expected to provide.  The Board notes that a "fourth element" of the notice requirement, requesting the claimant to provide any evidence in the claimant's possession that pertains to the claim, was recently removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (April 30, 2008).

Prior to the initial adjudication of the Veteran's claims for hamstring, bilateral eye, and right elbow disabilities in the January 2009 rating decision, he was provided notice of the VCAA in September 2008.  The VCAA letter indicated the types of information and evidence necessary to substantiate the claims, and the division of responsibility between the Veteran and VA for obtaining that evidence, including the information needed to obtain lay evidence and both private and VA medical treatment records.  The Veteran also received a notice pertaining to the downstream disability rating and effective date elements of his claims, and was furnished a Statement of the Case in December 2009.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004); see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Board acknowledges that the September 2008 VCAA letter did not specifically name the disabilities.  Nonetheless, the Veteran was not prejudiced in this instance, as the letter provided examples of the types of medical and lay evidence that the Veteran may submit (or ask VA to obtain) to support his claims for service connection.  These factors combine to demonstrate that a reasonable person could have been expected to understand what was needed to substantiate the claims.

Similarly, the Veteran's actions are indicative of his actual knowledge of the elements necessary to substantiate his claims.  Specifically, the Veteran requested to be scheduled for a VA examination and to obtain treatment records.  See the December 2009 VA Form 9.  

The Veteran was afforded the opportunity to testify before the undersigned Veterans Law Judge in March 2011.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 3.103(c)(2) requires that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above the regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, although the presiding Veterans Law Judge during the hearing did not explicitly note all of the elements that were lacking to substantiate the service connection claims on appeal, the Veteran demonstrated actual knowledge of this information, as noted above.  The Veteran indicated an understanding of requirements to establish service connection.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007) (explaining that actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what was necessary to substantiate his or her claim.)  Additionally, the presiding Veterans Law Judge noted the issues on appeal and provided a basic explanation of them.  Accordingly, the Veteran is not shown to be prejudiced on this basis. 

The Veteran was afforded VA examinations in November 2008 and December 2008.  These examinations were thorough in nature and adequate for the purposes of deciding these claims.  

The reports reflect that the examiner reviewed the Veteran's past medical history, recorded his current complaints, conducted an appropriate physical examination and rendered an appropriate diagnosis (or lack of diagnosis) and opinion consistent with the evidence of record.  

All relevant evidence necessary for an equitable resolution of the issue(s) on appeal has been identified and obtained, to the extent possible.  The evidence of record includes service treatment records, service personnel records, private medical records, VA outpatient treatment reports, a VA examination and statements and testimony from the Veteran and his representative.  The Veteran has not indicated that he has any further evidence to submit to VA, or which VA needs to obtain.  There is no indication that there exists any additional evidence that has a bearing on this case that has not been obtained.  The Veteran and his representative have been accorded ample opportunity to present evidence and argument in support of his appeal. 

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by any failure of VA in its duties to notify and assist him, and that any such violations could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Thus, adjudication of his claims at this time is warranted.

II.  Law and Regulations

In order to establish service connection, the facts, as shown by evidence, must demonstrate that a disease or injury resulting in current disability was incurred during service or, if pre-existing active service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131.

Service connection may also be granted for a disability initially diagnosed after service when all of the evidence shows it to have been incurred in service.  38 C.F.R. § 3.303(d) (2011).

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also See Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).   

In addition, if a veteran served continuously for ninety (90) or more days during a period of war or after December 31, 1946, and if arthritis became manifest to a degree of 10 percent or more within one year from the date of the veteran's termination of such service, that condition would be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  Such a presumption would be rebuttable, however, by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the veteran.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), it was observed that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

III.  Analysis: Service Connection for Hamstring, Bilateral Eye, and Right Elbow Disabilities

The Veteran asserts that he has a diagnosis of a hamstring, bilateral eye, and right elbow disabilities as a result of service.

Significantly, however, medical evidence of record does not support the Veteran's contentions of a hamstring, bilateral eye, or right elbow disabilities caused by service.  In this regard, the Board notes that service treatment records reflect treatment for a hamstring/groin injury, epidemic keratoconjunctivitis, and a right elbow injury.  He also complained of eye trouble in a June 2001 Report of Medical History.  In a February 2002, the Veteran was treated for a pulled groin muscle.  In a November 2008 Report of Medical History, the Veteran torn his right elbow ligament while doing pushups in Iraq.  However, chronic disabilities were not diagnosed.

Post-service treatment records are also negative for diagnoses of a hamstring, bilateral eye, or right elbow disabilities.  

With regard to the claimed bilateral eye disability, the Veteran underwent a VA examination in November 2008.  The Veteran told the VA examiner that he had injured his eye while in Germany in 1998.  He further told the VA examiner that his last eye examination was in September 2008 at Fort Detrick, Maryland (which was normal).  After a physical examination, the diagnosis was normal eyes.  The examiner noted that there were no signs of the prior eye episodes as noted in 1998.  There were no evidence of active conjunctivitis or other active eye disease.  

With regard to the claimed hamstring disability, in December 2008, the Veteran was afforded another VA examination.  The Veteran stated that his hamstring popped out when he ran.  It happened once a week and was treated with an ice pack to relieve pain.  After a physical examination, the diagnosis was left hamstring strain and left inguinal strain occasional with no current findings.  

With regard to the claimed right elbow disability, the December 2008 VA examination report indicates that the VA examiner found no evidence of a right elbow disability.  The Veteran reported that he had a painful elbow after doing pushups in 2006.  He stated that he was told a ligament popped.  The Veteran indicated that it took awhile to heal but it was now better.  He stated that he had no specific problem now.  He indicated that the elbow sometimes felt stiff but if he did pushups, it loosened up.  The Veteran reported that he had no incapacitating episodes, impairment, flare-ups, or specific treatment for the right elbow.  Physical examination revealed a small palpable olecranon spur which the examiner noted was not pathologic.  The examiner was otherwise normal with no tenderness, pain, and full painless range of motion.  The Veteran had full strength.  The diagnosis was history of right elbow strain, no residuals.  
 
Indeed, the Veteran testified that he does not have any current symptoms with the hamstring.  And that, he "just wanted to note it because it did occur while I was on active duty so that if there was anything that came in the future it would be recognized."  See the March 2011 Hearing Transcript, p. 5.

As the available post-service medical evidence illustrates that a diagnosis of these disabilities have not been made.  Pain alone is not considered to be a disability for VA compensation purposes.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  There is no legal basis to grant service connection.

Based on this evidentiary posture, the preponderance of the evidence is clearly against the Veteran's claim for service connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (in which the Court held that, in the absence of proof of a present disability, there can be no valid claim).  See also Hickson v. West, 12 Vet. App. 247, 253 (1999).  With the absence of such diagnosis, any further discussion regarding the etiology of the claimed disabilities is not necessary.  The preponderance of the evidence is against the issues, the benefit-of-the-doubt rule does not apply, and service connection must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

In reaching this decision, the Board notes that the medical evidence of record does not include a current diagnoses of these disabilities.  Without such evidence, no further action with regard to the matter of service connection is warranted at this time.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  


ORDER

Service connection for a hamstring disability is denied.

Service connection for a right elbow disability is denied.

Service connections for an eye disability is denied.  



REMAND

The Veteran should be afforded another opportunity for a VA examination for the left knee.  Service treatment records reflect that the Veteran has left knee crepitus.  Left patellofemoral syndrome (PFS) was diagnosed in a December 2008 VA examination.  However, the VA examiner did not provide an etiology opinion.

The RO attempted to schedule another VA examination; however, the Veteran had been deployed to Iraq at that time.  The Veteran has yet to be afforded another examination despite returning from deployment.

VA has a duty to provide a medical examination and opinion when the evidence reflects an in-service event, a current disability and an indication that the current disability may be associated with his service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Once VA undertakes the effort to provide an examination, it must provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Because the medical examination provided with respect to the Veteran's left knee disability is inadequate, the claim must be remanded for additional development of the medical record pursuant to 38 C.F.R. § 3.159(c)(4).

Prior to arranging for the Veteran to undergo further VA examination, the RO should obtain and associate with the claims folder any outstanding VA medical records and pertinent private records.  

The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

Hence, on remand, the VA must obtain all outstanding pertinent VA medical records from VA facilities, following the current procedures prescribed in 38 C.F.R. § 3.159.  


Accordingly, the case is REMANDED for the following action:

1.  After securing any necessary release forms, with full address information, the RO should obtain all outstanding records of evaluation and/or treatment of the Veteran by VA and/or any other pertinent private medical facility.  All records and/or responses received should be associated with the claims folder.  If any VA or private records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.  

2.  Then, the RO should schedule the Veteran for a VA examination(s) in order to determine the nature and etiology of the claimed left knee disability.  

The claims folder and a copy of this remand must be reviewed by the examiner(s).  The examiner(s) must acknowledge receipt and review of the claims folder, any recent medical records obtained, and a copy of this remand.  

All pertinent symptomatology and findings must be reported in detail.  Any diagnostic tests deemed necessary for an accurate assessment must be conducted.  The examiner must record all pertinent medical complaints, symptoms, and clinical findings, and must review the results of any testing prior to completion of the report.  

Based on a full review of the record, the examiner(s) should provide an opinion as to whether it is at least as likely as not (i.e., a probability of at least 50 percent or more) that that the Veteran's left knee disability is a result of an event, injury or disease in service.  An opinion must be provided for each disability separately.  

A complete rationale must be provided for all opinions rendered.  In the unlikely event that the examiner(s) cannot provide the requested opinions without resorting to speculation, this should be expressly indicated and the examiner(s) should provide a supporting rationale as to why an opinion cannot be made without resorting to speculation, such as whether there is inadequate factual information, whether the question falls within the limits of current medical knowledge or scientific development, whether the cause of the condition in question is truly unknowable, and/or whether the question is so outside the norm of practice that it is impossible for the examiner to use his or her medical expertise and training to render an opinion.  

3.  After completing the requested actions, and any additional notification and development deemed warranted, the RO should readjudicate the claim of service connection for a left knee disability in light of all the evidence of record.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative should be furnished a Supplemental Statement of the Case, and should be afforded an appropriate period of time within which to respond thereto.  


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
C. L. Krasinski
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


